                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR19-0209-JCC
10                              Plaintiff,                    ORDER
11          v.

12   NATHAN COLLINS,

13                              Defendant.
14

15          This matter comes before the Court on Defendant’s motion to seal (Dkt. No. 27)
16   Defendant’s sentencing memorandum and his letter to the Court (Dkt. No. 28). The Court hereby
17   GRANTS the motion (Dkt. No. 27) for the reasons explained herein.
18          The Court starts from the position that “[t]here is a strong presumption of public access to
19   [its] files.” W.D. Wash. Local Civ. R. 5(g). To overcome this presumption, there must be a
20   “compelling reason” for sealing that is “sufficient to outweigh the public’s interest in
21   disclosure.” Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006).
22   Defendant seeks to maintain under his sentencing memorandum and his letter to the Court. (Dkt.
23   No. 28.) The Court has reviewed the sealed material and finds that Defendant’s interest in
24   keeping the sensitive information confidential outweighs any public interest in its disclosure. The
25   Government does not oppose the motion.
26


     ORDER
     CR19-0209-JCC
     PAGE - 1
 1         Therefore, Defendant’s motion to seal (Dkt. No. 27) is GRANTED. The Clerk is

 2   DIRECTED to maintain Docket Number 28 under seal.

 3         DATED this 21st day of February 2020.




                                                     A
 4

 5

 6
                                                     John C. Coughenour
 7                                                   UNITED STATES DISTRICT JUDGE
 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR19-0209-JCC
     PAGE - 2
